UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q/A x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: September 30, 2009 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period ended: to Commission File Number: 000-31929 SONOMA VALLEY BANCORP (Exact name of registrant as specified in its charter) CALIFORNIA 68-0454068 (State of Incorporation) (I.R.S. Employer Identification No.) 202 West Napa Street Sonoma, California (Address of principal executive offices) (Zip Code) (707) 935-3200 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo¨ Indicate by a check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “large accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act. Yes ¨Nox The number of shares outstanding of the registrant's Common Stock, no par value, as of November 1, 2009 was 2,326,803. EXPLANATORY NOTE: This Amendment No.1 to the Quarterly Report on Form 10-Q (“Amended Report”) for Sonoma Valley Bancorp (“Company”) for the quarterly period ended September 30, 2009 is being filed to amend portions of the Company’s Quarterly Report on Form 10-Q for its quarterly period ended September30, 2009, which was originally filed with the Securities and Exchange Commission (“SEC“) on November 12, 2009 (“Original Report”). As previously disclosed in a Form 8-K filing on February 22, 2010, Sonoma Valley Bank, the Company’s wholly owned subsidiary (the “Bank”), determined, in connection with the findings of a recent bank regulatory examination, that the Bank should amend its call report for the quarter ended September 30, 2009.In order to reflect these adjustments to the Bank’s call report in the Company’s financial statements for the same period, the Company is filing this Amended Report. The Company hereby amends Part I, Item 1, “Financial Statements”, and Item2, “Management’s Discussion and Analysis of Financial Condition and Results of Operations,” to reflect a restatement of the financial statements relating to the following adjustments: ·The provision for loan and lease losses for the third quarter of 2009 increased from $2.6 million to $24.5 million. As a result of the increased provision for loan losses for the third quarter of 2009, the provision for loan and lease losses increased from $7.4 million to $29.3 million for nine months ended September 30, 2009. ·Impaired loans decreased from $48.5 million to $23.5 million as of September 30, 2009 as a result of the impaired amounts of collateral-dependant loans being charged off.Non accrual loans increased from $6.6 million to approximately $26.6 million. ·The Company’s net loss after tax available to common shareholders for the three months ended September 30, 2009 increased from $495,180 to approximately $19.0 million. Loss per basic share (LPBS) available to common shareholders for the third quarter of 2009, originally reported to be a loss of $0.22, will increase to a loss of approximately $8.27. Due to the adjustments in the third quarter of 2009 financial results, the Company’s after tax net loss available to common shareholders for the nine months ended September 30, 2009, increased from $1.6 million to $20.1 million, and LPBS available to common shareholders, originally reported as a loss of $0.70, has increased to a loss of approximately $8.75. ·Interest income from loans and leases for the three and nine month periods ended September 30, 2009 decreased from $4.6 million and $13.5 million to $4.4 million and $13.3 million, respectively, and net interest income for the three and nine month periods ended September 30, 2009 decreased from $3.8 million and $11.0 million to $3.6 million and $10.8 million, respectively. ·Other assets increased from $9.8 million to $13.4 million as of September 30, 2009 as a result of increases to the tax benefit and the establishment of a valuation allowance on deferred tax assets as a result of the larger loss. ·Loans and lease financing receivables net of deferred loan fees, declined to $270.9 million as of September 30, 2009 from the previously reported level of $286.0 million and the allowance for loan and lease losses increased to approximately $12.8 million from the previously reported $6.0 million.Total assets declined to $335.6 million as of September 30, 2009 from the previously reported level of $354.2 million. ·Total shareholders’ equity at September 30, 2009 has declined approximately $18.5 million to $19.2 million from $37.7 million. In Part 1, Item 1, see footnote 9, “Restatement of Previously Issued Financial Statements” for the specific line items restated and a more detailed description of the changes made in this restatement. In connection with the restatement of the financial statements described above, the Company reevaluated the effectiveness of its disclosure controls and procedures and accordingly, has included additional disclosure in this Amended Report under Part I, Item4, “Controls and Procedures.” This Amended Report sets forth the Original Filing in its entirety, although the Company is only restating those portions in Part I, items 1 and 2 affected by corrected financial information and the revised disclosures under Part I, Item4, below. This Amended Report includes currently-dated certifications from the Company’s Chief Executive Officer and Chief Financial Officer, as required by Sections 302 and 906 of the Sarbanes-Oxley Act of 2002. 2 INDEX Part IFinancial Information Page Number Item 1. Financial Statements (Unaudited): Consolidated Balance Sheets at September 30, 2009,(as restated)December 31, 2008 and September 30, 2008 4 Consolidated Statements of Operations for thethree and nine months ended September 30, 2009(as restated) and 2008 5 Consolidated Statements of Changes in Shareholders’ Equity for thenine months ended September 30, 2009, (as restated) and the years ended December 31, 2008 and 2007 6 Consolidated Statements of Cash Flows for thenine months ended September 30, 2009(as restated) and 2008 8 Notes to Consolidated Financial Statements (as restated) 9 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations (as restated) 14 Average Balances/Yields and Rates Paid for thenine months ended September 30, 2009 (as restated) and 2008 17 Average Balances/Yields and Rates Paid for thethree months ended September 30, 2009 (as restated) and 2008 30 Item 3. Quantitative and Qualitative Disclosure About Market Risk 34 Item 4. Controls and Procedures 34 Part IIOther Information Item 1. Legal Proceedings 36 Item 1A. Risk Factors 36 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 38 Item 3. Defaults Upon Senior Securities 38 Item 4. Submission of Matters to a Vote of Security Holders 38 Item 5. Other Information 38 Item 6. Exhibits 38 Signatures 39 Certifications 40 3 Part I Item 1.The information furnished in these interim statements reflects all adjustments and accruals which are, in the opinion of management, necessary for a fair statement of the results for such periods.The results of operations in the interim statements are not necessarily indicative of the results that may be expected for the full year. FINANCIAL STATEMENTS SONOMA VALLEY BANCORP AND SUBSIDIARY CONSOLIDATED BALANCE SHEETS September 30, 2009 (Unaudited), December 31, 2008 (Audited) and September 30, 2008 (Unaudited) September 30, (As Restated) December 31, September 30, ASSETS Cash and due from banks $ $ $ Interest-bearing due from banks Total cash and cash equivalents Investment securities available-for-sale at fair value Investment securities held-to-maturity (fair value of $13,849,348, $14,028,111 and $13,524,623 respectively) Loans and lease financing receivables, net Premises and equipment, net Accrued interest receivable Other real estate owned Cash surrender value of life insurance Other assets Total assets $ $ $ LIABILITIES Noninterest-bearing demand deposits $ $ $ Interest-bearing transaction deposits Savings and money market deposits Time deposits, $100,000 and over Other time deposits Total deposits Other borrowings Accrued interest payable and other liabilities Total liabilities SHAREHOLDERS' EQUITY Preferred stock, no par value; $1,000 per share liquidation preference; 2,000,000 shares authorized; 8,653 Series A and 433 Series B at September 30, 2009 and none at December 31, 2008 and September 30, 2008 issued and outstanding 0 0 Common stock, no par value; 10,000,000 shares authorized; 2,326,803 shares at September 30, 2009, 2,290,657 shares at December 31, 2008 and 2,288,709 shares at September 30, 2008 issued and outstanding Additional paid-in-capital Retained earnings ) Accumulated other comprehensive income (loss) ) Total shareholders' equity Total liabilities and shareholders' equity $ $ $ The accompanying notes are an integral part of these financial statements. 4 SONOMA VALLEY BANCORP AND SUBSIDIARY CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) For the Three Months For the Nine Months Ended September 30, Ended September 30, (As Restated) (As Restated) INTEREST INCOME Loans and leases $ Taxable securities Tax-exempt securities Federal funds sold and other Dividends/CA Warrants Total interest income INTEREST EXPENSE Interest-bearing transaction deposits Savings and money market deposits Time deposits, $100,000 and over Other time deposits Other borrowings Total interest expense NET INTEREST INCOME Provision for loan and lease losses NET INTEREST INCOME AFTER PROVISION FOR LOAN AND LEASE LOSSES ) ) NON-INTEREST INCOME NON-INTEREST EXPENSE Salaries and employee benefits Premises and equipment Other Total non-interest expense (Loss)Income before provision for income taxes ) ) Provision for income taxes ) ) NET (LOSS)INCOME $ ) $ $ ) $ Preferred stock dividends and amortization of preferred stock discount ) 0 ) 0 NET (LOSS)INCOME AVAILABLE TO COMMON SHAREHOLDERS ) ) (LOSS)EARNINGS PER SHARE AVAILABLE TO COMMON SHAREHOLDERS Basic $ ) $ $ ) $ Diluted $ ) $ $ ) $ Dividends declared per common share $ WEIGHTED AVERAGE NUMBER OF SHARES OUTSTANDING Basic Diluted The accompanying notes are an integral part of these financial statements. 5 SONOMA VALLEY BANCORP AND SUBSIDIARY CONSOLIDATED STATEMENTS OF CHANGES IN SHAREHOLDERS' EQUITY For the nine months ended September 30, 2009 (As Restated) (Unaudited), and the years ended December 31, 2008 (Audited) and 2007 (Audited) Comprehensive Preferred Common Stock Additional Paid-in Retained Accumulated Other Comprehensive Income Stock Shares Amount Capital Earnings Income(Loss) Total BALANCE AT JANUARY 1, 2007 $ ) $ Redemption and retirementof stock ) Stock options exercised and related tax benefits Cash dividend of $.60 per share ) ) Stock options vested Restricted stock vested and related tax benefits Net income for the year $ Other comprehensive income, net of tax: Unrealized holding gains on securities available- for-sale arising during the year, net of taxes of $83,819 Other comprehensive income, net of taxes Total comprehensive income $ BALANCE ATDECEMBER 31, 2007 ) Redemption and retirementof stock ) Stock options exercised and related tax benefits Cash dividend of $.60 per share ) ) Stock options vested Restricted stock vested and related tax benefit ) Net income for the year $ Other comprehensiveincome, net of tax: Unrealized holding gains on securities available- for-sale arising during the year, net of taxes of $35,994 Other comprehensiveincome, net of taxes Total comprehensive income $ 6 SONOMA VALLEY BANCORP AND SUBSIDIARY CONSOLIDATED STATEMENTS OF CHANGES IN SHAREHOLDERS' EQUITY For the nine months ended September 30, 2009 (As Restated) (Unaudited), and the years ended December 31, 2008 (Audited) and 2007 (Audited) Comprehensive Preferred Common Stock Additional Paid-in Retained Accumulated Other Comprehensive Income(Loss) Stock Shares Amount Capital Earnings Income(Loss) Total BALANCE AT DECEMBER 31, 2008 $ Issuance of preferred stock $ Dividends on preferred stock ) ) Amortization/ Accretion of preferred stock,net ) Stock options exercised and related tax benefits Cash dividend of $.30 per share ) ) Stock options vested Restricted stock vested ) Net loss for the year $ ) ) ) Other comprehensive loss, net of tax: Unrealized holding loss on securities available- for-sale arising during the year, net of taxes of $3,078 Other comprehensive loss, net of taxes Total comprehensive loss $ ) BALANCE AT September 30, 2009 $ ) $ $ The accompanying notes are an integral part of these financial statements. 7 SONOMA VALLEY BANCORP AND SUBSIDIARY CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) For the nine months ended September 30, 2009 (As Restated) and 2008 (As Restated) OPERATING ACTIVITIES Net (loss)income $ ) $ Adjustments to reconcile net income to net cash provided by operating activities: Provision for loan and lease losses Depreciation Amortization and other Stock-based compensation expense Provision for foreclosed real estate 0 Net change in interest receivable Net change in cash surrender value of life insurance ) ) Net change in other assets ) ) Net change in interest payable and other liabilities ) NET CASH PROVIDED BY OPERATING ACTIVITIES INVESTING ACTIVITIES Purchases of securities available-for-sale ) ) Proceeds from maturing securities held-to-maturity Proceeds from maturing securities available-for-sale Net change in loans and leases ) ) Purchases of premises and equipment ) ) NET CASH USED FOR INVESTING ACTIVITIES ) ) FINANCING ACTIVITIES Net change in demand, interest-bearing transaction and savings deposits Net change in time deposits Proceeds from issuance of Preferred stock 0 Cash dividend paid ) ) Proceeds from FHLB borrowings Repayments of FHLB borrowings ) ) Stock options exercised NET CASHPROVIDED BY FINANCING ACTIVITIES NET CHANGE IN CASH AND CASH EQUIVALENTS Cash and cash equivalents at beginning of period CASH AND CASH EQUIVALENTS AT END OF PERIOD $ $ SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION: Cash paid during the year for: Interest expense $ $ Income taxes $ $ SUPPLEMENTAL DISCLOSURES OF NONCASH ACTIVITIES: Loans transferred to other real estate owned $ $ Net change in unrealized gains and losses on securities $ $ Net change in deferred income taxes on unrealized gains on securities $ ) $ ) Accrued preferred stock dividends $ ) 0 Amortization/Accretion of preferred stock discount/premium, net $ ) 0 The accompanying notes are an integral part of these financial statements. 8 SONOMA VALLEY BANCORP AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS September 30, 2009 (As Restated) (Unaudited) Note 1 - Basis of Presentation In the opinion of Management, the unaudited interim consolidated financial statements contain all adjustments of a normal recurring nature, which are necessary to present fairly the financial condition of Sonoma Valley Bancorp and Subsidiary (the "Company") at September 30, 2009 and results of operations for the nine months then ended. Subsequent events were evaluated for these September 30, 2009 financial statements through March 30, 2010, the date that the financial statements were issued. Certain information and footnote disclosures presented in our annual financial statements are not included in these interim financial statements.Accordingly, the accompanying unaudited interim consolidated financial statements should be read in conjunction with the consolidated financial statements and notes thereto included in our 2008 Annual Report on Form 10-K.The results of operations for the nine months ended September 30, 2009 are not necessarily indicative of the operating results through December 31, 2009. Note 2 - Consolidation The consolidated financial statements include the accounts of Sonoma Valley Bancorp and its wholly owned subsidiary, Sonoma Valley Bank.All material intercompany accounts and transactions have been eliminated in consolidation. Note 3:Commitments We had no outstanding performance letters of credit at September 30, 2009 and September 30, 2008. Note 4:Net Income Per Common Share Net income per share is calculated by using the weighted average common shares outstanding.The weighted average number of common shares used in computing the net income per common share for the period ending September 30, 2009 was 2,302,269 and for the period ending September 30, 2008 was 2,260,255. Net income per share (diluted) is typically calculated by using the weighted average common shares (diluted) outstanding.The weighted average number of common shares (diluted) used in computing the net income per common share (diluted) for the period ending September 30, 2008 was 2,294,794.The dilutive effect of stock options and restricted stock are not considered for the period ending September 30, 2009 because of the reported net loss available to common shareholders. Note 5:Stock Option Accounting We have a stock-based employee and director compensation plan in which compensation cost is recognized over the employee requisite service period, based on the fair value of the award at grant date.Options were granted in 2004, 2007 and 2008under the fair value method.Awards under our plan generally vest over five years.Restricted stock was granted in July 2006 that vests over three and five years beginning July 2007.The cost related to stock-based employee and director compensation is included in the determination of net income for the periods ended September 30, 2009 and 2008. 9 SONOMA VALLEY BANCORP AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS September 30, 2009 (As Restated) (Unaudited) Note 6:Employee Benefit Plans We provide retirement plans to our key officers and directors.The plans are unfunded and provide for payment to the officers and directors specified amounts for specified periods after retirement.The amount of pension expense related to this plan, and the components of pension expense for the nine months ended September 30, 2009 and 2008 are as follows: Directors Officers Service cost $ Interest cost on projected benefit obligation Amortization of unrecognized liability at transition ) ) Net periodic pension cost recognized $ Note 7:Fair Value Measurement US GAAP defines fair value, establishes a framework for measuring fair value under generally accepted accounting principles, and expands disclosures about fair value measurement. In general, fair values determined by: Level 1 inputs utilize quoted prices (unadjusted) in active markets for identical assets or liabilities that the Company has the ability to access. Level 2 inputs include quoted prices for similar assets and liabilities in active markets, and inputs other than quoted prices that are observable for the asset or liability, such as interest rates and yield curves that are observable at commonly quoted intervals.Fair values determined by Level 2 inputs utilize inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. Level 3 inputs are unobservable inputs for the asset or liability, and include situations where there is little, if any market activity for the asset or liability. The following table presents information about the Company’s assets and liabilities measured at fair value on a recurring basis as of September 30, 2009, and indicate the fair value hierarchy of the valuation techniques utilized by the Company to determine such fair value. At September 30, 2009 Total Level 1 Level 2 Level 3 Available-for-sale securities $ $ $ $
